Name: Commission Regulation (EEC) No 3600/91 of 12 December 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 12 . 91 Official Journal of the European Communities No L 347/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3600/91 of 12 December 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 3531 /91 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during die period 4 to 10 December 1991 for the Greek drachma and the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece in the eggs and poultrymeat and wine sectors and, pursuant to Article 9 (2) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Spain ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts applicable to Greece in the sectors concerned should be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641/91 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3, 4, 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . The column headed 'Spain* in parts 1 , 3 , 5, 7 and 8 of Annex I is replaced by that in Annex I hereto. 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 16 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24. 6 . 1985, p. 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9. O OJ No L 153, 17. 6 . 1991 , p. 1 . (4) OJ No L 337, 9 . 12 . 1991 , p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 4. (*) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 347/2 Official Journal of the European Communities 16. 12 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Portugal Ireland CN code Tabic Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F! Pta Esc £ £ Irl 1000 kg ­ 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 $0 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 1910 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 287,18 287,18 368,84 368,84 287,18 287,18 272,83 272,83 272,83 261,92 261.92 287,18 287,18 272,83 272,83 348,17 328,09 402,06 129,23 278,29 267,16 278,29 278,29 465,22 376,03 366,69 416,41 416,41 292.93 278,29 381,97 278,29 278,29 292,93 278,29 278,29 267,16 1 650,9 1 650,9 2 230,3 2 230,3 1 650,9 1 650,9 1 568,5 1 568,5 1 568,5 1 505,7 1 505,7 1 650,9 1 650,9 1 568,5 1 568,5 2 001,6 1 886,1 2 311,3 742,9 1 599,8 1 535,8 1 599,8 1 599,8 2 844,8 2 161,7 2 108,0 2 393,9 2 393,9 1 684,0 1 599,8 2 195,8 1 599,8 1 599,8 1 684,0 1 599,8 1 599,8 1 535,8 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 Official Journal of the European Communities No L 347/316. 12 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  1 000 kg  11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 292,93 278,29 278,29 278,29 381,97 267,16 471,46 292,93 278,29 315,90 278,29 278,29 278,29 381,97 436,53 278,29 267,16 471,46 366,69 267,16 267,16 292,93 292,93 292,93 292,93 278,29 278,29 278,29 292,93 278,29 278,29 278,29 292,93 278,29 278,29 278,29 215,39 86,15 511,18 381,95 485,64 362,87 422,89 485,34 485,34 1 684,0 1 599,8 1 599,8 1 599,8 2 195,8 1 535,8 2 710,3 1 684,0 1 599,8 1 816,0 1 599,8 1 599,8 1 599,8 2 195,8 2 509,5 1 599,8 1 535,8 2 710,3 2 108,0 1 535,8 1 535,8 1 684,0 1 684,0 1 684,0 1 684,0 1 599,8 1 599,8 1 599,8 1 684,0 1 599,8 1 599,8 1 599,8 1 684,0 1 599,8 1 599,8 1 599,8 1 238,2 495,3 2 938,7 2 195,8 2 791,8 2 086,0 2 431,1 2 790,1 2 790,1 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 7294 7295 0) No L 347/4 Official Journal of the European Communities 16. 12. 91 Positive Negative CN code Tabic Additionalcode Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Notes DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri  1 000 kg  11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 7294 7295 7296 7297 7294 7295 7294 7295 C) O O C&gt; 433,65 433,65 433,65 433,65 433,65 433,65 433,65 433,65 660,52 565,75 433,65 433,65 433,65 591,60 413,54 433,65 2 492,9 2 492,9 2 492,9 2 492,9 2 492,9 2 492,9 2 492,9 2 492,9 3 797,2 3 252,4 2 492,9 2 492,9 2 492,9 3 400,9 2 377,4 2 492,9 17-9 17-9 7318 7318 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7622 7623 118,61 245,69 118,61 245,69 118,61 254,16 118,61 254,16 574,36 681,8 1 412,4 681,8 1 412,4 681,8 1 461,1 681,8 1 461,1 3 301,9 34,46 198,1 487,37 974,74 2 092,6 4 185,2 76,16 152,31 327,0 654,0 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 O O o o o (2) o o o o o o o o o o o 807,98 1 615,96 34,46 521,83 1 009,20 34,46 110,62 186,77 34,46 842,44 3 469,2 6 938,4 198,1 2 290,7 4 383,3 198,1 525,1 852,1 198,1 3 667,3 16 . 12 . 91 Official Journal of the European Communities No L 347/5 Negative United Kingdom Ireland CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl 1 000 kg ­ 2309 10 13 2309 10 31 2309 10 33 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-8 7631 O 1 650,42 23-3 7624 \  23-3 7691 \ 109,13 23-9 7541 0  23-9 7542 o 487,37 23-9 7543 0 974,74 23-9 7544 o  23-9 7545 o 76,16 23-9 7546 (2) 152,31 23-9 7547 (2&gt;  23-9 7548 0 807,98 23-9 7549 o 1 615,96 23-9 7645 o 109,13 23-9 7646 0 \ 596,50 23-9 7647 (2&gt; I 1 083,87 23-9 7648 (2&gt; 109,13 23-9 7649 &lt;2) 185,29 23-9 7650 (2) 261,44 23-9 7651 (2&gt; 109,13 23-9 7652 o 917,11 23-9 7653 (2) 1 725,09 23-4 7624 ll  23-4 7692 IlI 215,39 23-10 7541 (2&gt;  . 23-10 7542 o 487,37 23-10 7543 (2) 974,74 23-10 7544 (2) \  23-10 7545 (2&gt; 76,16 23-10 7546 (2) 152,31 23-10 7547 (2&gt;  23-10 7548 (2) 807,98 23-10 7549 .(2&gt; 1 615,96 23-10 7654 0 215,39 23-10 7655 o 702,76 23-10 7656 (2) 1 190,13 23-10 7657 0 215,39 23-10 7658 (2) \ 291,55 23-10 7659 (2&gt; 367,70 23-10 7660 0 215,39 23-10 7661 (2) 1 023,37 23-10 7662 0 1 831,35 23-5 7624 li  23-5 7693 ll 34,46 23-11 7541 (2)  23-11 7542 (2&gt; 487,37 2309 10 51 2309 10 53 7 136,5 627,4 2 092,6 4 185,2 327,0 654,0 3 469,2 6 938,4 627,4 2 720,0 4 812,6 627,4 954,4 1 281,4 627,4 4 096,6 7 565,8 1 238,2 2 092,6 4 185,2 327,0 654.0 3 469,2 6 938,4 1 238,2 3 330,8 5 423,4 1 238,2 1 565,2 1 892,2 1 238,2 4 707,4 8 176,6 198.1 2 092,6 2309 90 31 2309 90 33 No L 347/6 Official Journal of the European Communities 16 . 12 . 91 Negative United Kingdom Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg - 2309 90 33 2309 90 41 2309 90 43 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-11 7543 o 974,74 23-11 7544 o  23-11 7545 o 76,16 23-11 7546 O 152,31 23-11 7547 0 \  23-11 7548 O 807,98 23-11 7549 o 1 615,96 23-11 7663 0 34,46 23-11 7664 (') 521,83 23-11 7665 0 1 009,20 23-11 7666 O 34,46 23-11 7667 0 110,62 23-11 7668 (') 186,77 23-11 7669 0 34,46 23-11 7670 O 842,44 23-11 7671 o 1 650,42 23-6 7624 ll\  23-6 7694 II 109,13 23-12 7541 0  23-12 7542 0 487,37 23-12 7543 O 974,74 23-12 7544 0  23-12 7545 O 76,16 23-12 7546 0 152,31 23-12 7547 o  23-12 7548 o 807,98 23-12 7549 o 1 615,96 23-12 7672 o 109,13 23-12 7673 0 596,50 23-12 7674 o 1 083,87 23-12 * 7675 O 109,13 23-12 7676 0 185,29 23-12 7677 0 261,44 23-12 7678 0 I 109,13 23-12 7679 o 917,11 23-12 7680 o 1 725,09 23-7 7624 I  23-7 7695 l I, 215,39 23-13 7541 o  23-13 7542 o 487,37 23-13 7543 o 974,74 23-13 7544 (2)  23-13 7545 o 76,16 23-13 7546 o 152,31 23-13 7547 ' o  4 185,2 / 327,0 654.0 3 469,2 6 938,4 198.1 2 290,7 4 383,3 198,1 525,1 852,1 198,1 3 667,3 7 136,5 627,4 2 092,6 4 185,2 327,0 654,0 3 469,2 6 938,4 627,4 2 720,0 4 812,6 627,4 954,4 1 281,4 627,4 4 096,6 7 565,8 1 238,2 2 092,6 4 185,2 327,0 654,0 2309 90 51 2309 90 53 16. 12 . 91 Official Journal of the European Communities No L 347/7 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ­ Lit France FF Greece Dr Ireland £ Irl \  1 000 kg  2309 90 53 23-13 7548 o 807,98 3 469,2 \ 23-13 7549 (2) 1 615,96 6 938,4 l 23-13 7681 o 215,39 l 1 238,2 23-13 7682 o 702,76 \ 3 330,8 23-13 7683 o 1 190,13 5 423,4 \ 23-13 7684 o 215,39 l 1 238,2 23-13 7685 o 291,55 1 565,2 \ 23-13 7686 (2) 367,70 1 892,2 I 23-13 7687 o 215,39 1 238,2 23-13 7688 o 1 023,37 l 4 707,4 I 23-13 7689 o \ 1 831,35 l 8 176,6 l (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 347/ 8 Official Journal of the European Communities 16. 12 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight - o C) C) o  100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 o 356,17 356,17 356,17 356,17 356,17 676,73 676,73 676,73 676,73 541,38 541,38 812,07 812,07 541,38 926,05 601,93 601,93 96,31 96,31 481,54 150,48 150,48 752,41 481,54 752,41 752,41 150,48 752,41 926,05 752,41 541,38 772,89 772,89 772,89 772,89 463,02 309,87 309,87 1 529,3 1 529,3 1 529,3 1 529,3 1 529,3 2 905,6 2 905,6 2 905,6 2 905,6 2 324,5 2 324,5 3 486,8 3 486,8 2 324,5 3 976,1 2 584,5 2 584,5 413,5 413,5 2 067,6 646,1 646,1 3 230,6 2 067,6 3 230,6 3 230,6 646,1 3 230,6 3 976,1 3 230,6 2 324,5 3 318,6 3 318,6 3 318,6 3 318,6 1 988,1 1 330,5 1 330,5 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O C) o no o 02-2 02-2 7034 7038 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 16. 12. 91 Official Journal of the European Communities No L 347/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of die mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (s) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 347/10 Official Journal of the European Communities 16. 12 . 91 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Germany Spsun Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ In  100 pieces  0105 11 00 0105 1910 0105 19 90 0105 91 00 0105 9910 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 3911 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 13,2 38.4 13,2  100 kg  57,2 93,0 88,2 62,9 91,9 71,9 81.7 89,0 89.8 98.5 109,5 132,9 147.7 126,0 137.8 131,4 81.7 89,0 89.8 98.5 132.9 147.7 126,0 137.8 131.4 242.2 97.9 74.6 51,6 134,8 126,7 229.5 51,6 188.6 108.3 Official Journal of the European Communities No L 347/ 1116. 12 . 91 CN code Table Additionalcode l Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM Ft Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  74,6 51,6 143,7 67,4 121.3 229,5 - 51,6 289.4 242,2 162.5 151.6 144,5 74,6 51,6 206.7 134.8 199,8 126.7 189,5 229,5 51,6 242.2 97,9 74,6 51,6 134.8 126,7 229.5 51,6 188.6 108.3 74,6 51,6 143,7 67,4 121.3 229,5 51,6 289.4 242,2 162.5 151.6 144,5 74,6 51,6 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 347/ 12 Official Journal of the European Communities 16 . 12. 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  206.7 134.8 199,8 126,7 189,5 229,5 51,6 114,7  100 pieces - 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 27,4 9,4  100 kg  82,9 387,9 169,1 180,7 374.6 96,1 179.7 252,4 241,9 252.4 336.5 45,6 336,5 45,6 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 16. 12 . 91 Official Journal of the European Communities No L 347/13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF £ IrlDM F1 Pu Esc Dr  100 kg  a+e 1 734,6 1 080,7 a+e 474,84 251,67 474,84 1 734,6 d+f d+f a+c d+f d+f a+c 1 080,7 251,67 a+c a+c a+c a+c a+c a+c+ f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403.10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a+c a+c a+c a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 1 080,7 a+c a+c+ f a+c a+c a+c a+c+f a+c+ f a + c+f a+c a + c a+c a+c+f a+c + f a+c+ f 251,67 474,84 1 734,6 1 080,7 251,67 a+c a+c No L 347/ 14 Official Journal of the European Communities 16. 12 . 91 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl  100 kg  a + c d+f a+c+f a + c+f a+c a + c a + c a + c+f a+c+f a + c+f a + c a+c a + c a+c a+c a+c a + c+f a + c+f a+c+f a + c+f a + c+f a + c+f 297,31 304,75 319,44 327,43 365,07 374,20 a+c d+f a + c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 1 275,8 1 307,7 1 370,6 1 404,9 1 568,9 1 608,1 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 3406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 2 873,4 2 945,2 691,43 708,71 b x coef b x coef b x coef b x coef b x coef b x coef b b x coef 2 156,8 b b x coef 605,38 16. 12 . 91 Official Journal of the European Communities No L 347/15 Negative Denmark France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta Portugal Esc 0406 10 10 04-8 7228 \ 651,01 \ 04-8 7229 \ 416,20 04-8 7230 I 511,09 04-8 7231 \ 189,18 04-8 7232 \ 260,39 0406 10 90 04-8 7226  l 04-8 7228 \ 651,01 04-8 7230 511,09 04-8 7232 260,39 0406 20 10 IlIl\  0406 20' 90 04-9 7233 651,01 \ 04-9 7234 891,50 0406 30 10 04-10 7235 Il  04-10 7236 II\ 233,52 l 04-10 7237 II 341,70 04-10 7238 Il 496,08 04-10 7239 II 588,30 0406 30 31 04-10 7235 \  \ 04-10 7236 233,52 \ 04-10 7237 Il 341,70 04-10 7238 li 496,08 0406 30 39 04-10 7235  04-10 7238 Il 496,08 04-10 7239 li 588,30 0406 30 90 \\ l 588,30 0406 40 00 04-11 7240 Il  04-11 7241 II 611,19 0406 90 11 04-12 7242 l 511,09 04-12 7243 ' \  04-12 7244 ' 605,38 \ 04-12 7245 \\l . 651,01 04-12 7246 416,20 04-12 7247 Il 511,09 0406 90 13 04-13 7248 \  04-13 7250 l 760,97 0406 90 15 04-13 7248 \  04-13 7250 l 760,97 0406 90 17 04-13 7248  I 04-13 7249 lil 511,09 04-13 7250 II\ 760,97 0406 90 19 IIII  0406 90 21 04-14 7251 l \ 04-14 7252 693,24 0406 90 23 04-15 7254 li  1 04-15 7255 l 605,38 2 462,6 1 482,8 1 929,5 674,0 980,4 2 462,6 1 929,5 980,4 2 462,6 3 339,1 885,6 1 298,9 1 890,0 2 241,3 885,6 1 298,9 1 890,0 1 890,0 2 241,3 2 241,3 2 331,1 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 882,2 2 882,2 1 929,5 2 882,2 2 641,1 2 156,8 No L 347/ 16 Official Journal of the European Communities 16 . 12 . 91 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg  2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc r 0406 90 23 04-15 7256 651,01 04-15 7257 Il 416,20 \ 04-15 7258 l 511,09 0406 90 25 04-15 7254 II\  . 04-15 7255 l 605,38 04-15 7256 l 651*01 04-15 7257 II 416,20 04-15 7258 l 511,09 0406 90 27 04-15 7254 l  04-15 7255 l 605,38 04-15 7256 l 651,01 04-15 7257 Il 416,20 l 04-15 7258 II 511,09 0406 90 29 04-15 7253  \ 04-15 7254 II  04-15 7255 605,38 04-15 7256 \\ 651,01 04-15 7257 Il 416,20 l 04-15 7258 511,09 0406 90 31 04-15 7253  04-15 7254 l  l 04-15 7255 Il 605,38 04-15 7256 Il 651,01 I 04-15 7257 Il 416,20 04-15 7258 l 511,09 0406 90 33 04-15 7253 \  \ 04-15 7254 l  04-15 7255 l 605,38 04-15 7256 l 651,01 04-15 7257 l 416,20 I 04-15 7258 l 511,09 0406 90 35 04-16 7259 l  04-16 7274 \ 605,38 04-16 7277 I I 651,01 04-16 7278 I 416,20 04-16 7279 \ 511,09 0406 90 37 04-16 7259 l  04-16 7274 I 605,38 l 04-16 7277 \ 651,01 04-16 7278 I 416,20 I 04-16 7179 l 511,09 0406 90 39 04-15 7254 \  04-15 7255 I 605,38 04-15 7256 651,01 04-15 7257 416,20 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 16. 12 . 91 Official Journal of the European Communities No L 347/ 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  511,09 1 929,5 605,38 651,01 416,20 511,09 2 156,8 2 462,6 1 482,8 1 929,5 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 891,50 605,38 651,01 416,20 511,09 605,38 651,01 416,20 511,09 605,38 651,01 416,20 511,09 605,38 651,01 416,20 511,09 605,38 651,01 416,20 511,09 605,38 651,01 416,20 511,09 3 339,1 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 2 156,8 2 462,6 1 482,8 1 929,5 605,38 651,01 416,20 2 156,8 2 462,6 1 482,8 16. 12 . 91No L 347/18 Official Journal of the European Communities Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1 929,5 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 90 85 * 04-16 7279 \ I 511,09 0406 90 89 04-15 7253 IIl  04-15 7254 l  04-15 7255 \ Il 605,38 04-15 7256 IIIl 651,01 04-15 7257 IlIl 416,20 04-15 7258 IlIl 511,09 0406 90 91 04-8 7226  04-8 7231 Ill 189,18 04-8 7232 Il 260,39 0406 90 93 ' 04-8 7226 l  I 04-8 7231 lIl 189,18 04-8 7232 lIl 260,39 0406 90 97 04-8 7226 IlIl -  04-8 7228 ­ IIIl 651,01 l 04-8 7230 IlIl 511,09 I 04-8 7232 IIIl 260,39 0406 90 99 04-8 7226 IlIl  04-8 7228 IlII 651,01 04-8 7230 IlIl 511,09 04-8 7232 Il 260,39 2309 10 15 23-14 7553 IlIl 48,74 23-14 7554 Il 97,47 23-14 7555 Il 146,21 23-14 7556 Il 182,76 23-14 7557 IlIl 204,70 \ 23-14 7558 lIl 219,32 23-14 7559 IlIl 7,62 23-14 7569 II 15,23 1 23-14 7573 l 22,85 23-14 7574 IIIl 28,56 23-14 7577 l 31,99 23-14 7578 ll 34,27 l 23-14 7579 IIl 80,80 23-14 7580 ll 161,60 I 23-14 7581 ll 242,39 I 23-14 7582 II 302,99 23-14 7583 ll 339,35 I .23-14 7584 Ill 363,59 ­ 23-14 7885 l  2309 10 19 23-14 7553 l 48,74 23-14 7554 li 97,47 23-14 7555 IIl 146,21 23-14 7556 IIl 182,76 23-14 7557 II 204,70 2 156,8 2 462,6 1 482,8 1 929,5 674,0 980,4 674.0 980,4 2 462,6 1 929,5 980,4 2 462,6 1 929,5 980.4 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147.1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418,5 627.8 784,7 878.9 16. 12 . 91 Official Journal of the European Communities No L 347/ 19 Negative Denmark France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2309 10 19 2309 10 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7558 \ 219,32 23-14 7559 I 7,62 23-14 7569 I 15,23 23-14 7573 l 22,85 23-14 7574 I 28,56 23-14 7577 I 31,99 23-14 7578 l 34,27 23-14 7579 \ 80,80 23-14 7580 l 161,60 23-14 7581 242,39 23-14 7582 II\ 302,99 23-14 7583 l 339,35 23-14 7584 l 363,59 23-14 7885 l  23-14 7553 Ill 48,74 23-14 7554 l 97,47 23-14 7555 Il 146,21 23-14 7556 li 182,76 23-14 7557 204,70 23-14 7558 l\ 219,32 23-14 7559 li\ 7,62 23-14 7569 \\ 15,23 23-14 7573 ' Ill 22,85 23-14 7574 l 28,56 23-14 7577 l 31,99 23-14 7578 II 34,27 23-14 7579 II 80,80 23-14 7580 II 161,60 23-14 7581 242,39 23-14 7582 \\ 302,99 23-14 7583 l 339,35 23-14 7584 Il 363,59 23-14 7885 li  23-14 7553 l 48,74 23-14 7554 l\ 97,47 23-14 7555 li 146,21 23-14 7556 II 182,76 23-14 7557 204,70 23-14 7558 219,32 23-14 7559 7,62 23-14 7569 l 15,23 23-14 7573 Il 22,85 23-14 7574 ! 28,56 23-14 7577 l 31,99 23-14 7578 li 34,27 941.7 32,7 65,4 98,1 122,6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418.5 627.8 784,7 878.9 941,7 32,7 65,4 98,1 122.6 137,3 147,1 2309 10 59 No L 347/20 Official Journal of the European Communities 16 . 12 . 91 Negative Denmark Italy France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2309 10 59 2309 10 70 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7579 80,80 23-14 7580 \ \ 161,60 23-14 7581 Il\ 242,39 23-14 7582 II 302,99 23-14 7583 339,35 23-14 7584 Il 363,59 23-14 7885 II\  23-14 7553 II 48,74 23-14 7554 Il 97,47 23-14 7555 Il 146,21 23-14 7556 II 182,76 23-14 7557 \ 204,70 23-14 7558 Il 219,32 23-14 7559 I I 7,62 23-14 7569 ll 15,23 23-14 7573 ll 22,85 23-14 7574 \ 28,56 23-14 7577 31,99 23-14 7578 \ 34,27 23-14 7579 \ 80,80 23-14 7580 \ 161,60 23-14 7581 \ 242,39 23-14 7582 l 302,99 23-14 7583 \ 339,35 23-14 7584 l 363,59 23-14 7885 l  23-14 7553 l 48,74 23-14 7554 \ 97,47 23-14 7555 \ 146,21 23-14 7556 \ 182,76 23-14 7557 204,70 23-14 7558 \ 219,32 23-14 7559 l 7,62 23-14 7569 l 15,23 23-14 7573 \ 22,85 23-14 7574 \ 28,56 23-14 7577 l 31,99 23-14 7578 l 34,27 23-14 7579 I 80,80 23-14 7580 l 161,60 23-14 7581 \ 242,39 23-14 7582 I 302,99 23-14 7583 I 339,35 23-14 7584 I 363,59 23-14 7885 \  346,9 693,8 1 040,8 '1 300,9 1 457,1 1 561,1 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 2309 90 35 16. 12 . 91 Official Journal of the European Communities No L 347/21 Negative Ireland CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl 100 kg ­ 2309 90 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7553 \ I 48,74 23-14 7554 l \ 97,47 23-14 7555 III 146,21 i 23-14 7556 IIl 182,76 23-14 7557 II 204,70 23-14 7558 lII 219,32 23-14 7559 l 7,62 23-14 7569 ll 15,23 23-14 7573 II 22,85 23-14 7574 l 28,56 23-14 7577 IlIl 31,99 23-14 7578 lIl 34,27 23-14 7579 IlIl 80,80 23-14 7580 lIl 161,60 23-14 7581 lIl 242,39 23-14 7582 IlIl 302,99 23-14 7583 II 339,35 23-14 7584 IlIl 363,59 23-14 7885 II  23-14 7553 II 48,74 23-14 7554 IIIl 97,47 23-14 7555 ll 146,21 23-14 7556 Il 182,76 23-14 7557 Il 204,70 23-14 7558 ! 219,32 23-14 7559 7,62 23-14 7569 IIl 15,23 23-14 7573 Il 22,85 23-14 7574 28,56 23-14 7577 ll 31,99 23-14 7578 ll 34,27 23-14 7579 IIl 80,80 23-14 7580 l 161,60 23-14 7581 l 242,39 23-14 7582 302,99 23-14 7583 ll 339,35 23-14 7584 l 363,59 23-14 7885 l  23-14 7553 lIl 48,74 23-14 7554 lil 97,47 23-14 7555 ll 146,21 23-14 7556 ll 182,76 23-14 7557 l 204,70 23-14 7558 Ill 219,32 23-14 7559 l 7,62 2309 90 49 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418,5 627.8 784,7 878.9 941,7 32,7 2309 90 59 No L 347/22 Official Journal of the European Communities 16 . 12. 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM FI Pta Esc £ £ Irl 100 kg  2309 90 59 2309 90 70 15,23 22,85 28,56 31,99 34,27 80,80 161,60 242,39 302,99 339,35 363.59 48,74 97,47 146,21 182,76 204,70 219,32 7,62 15,23 22,85 28,56 31,99 34,27 80,80 161.60 242,39 302,99 339,35 363,59 65,4 98,1 122,6 137,3 147,1 346,9 693,8 1 040,8 1 300,9 1 457,1 1 561,1 209,3 418.5 627.8 784,7 878.9 941.7 32,7 65,4 98,1 122.6 137,3 147,1 346,9 693.8 1 040,8 1 300,9 1 457,1 1 561,1 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885  % milk fat/100 kg product - a b 7,739 8,464 32.1 35.2  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 4,162 14,8  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 4.748 17,3 16.12.91 Official Journal of the European Communities No L 347/23 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0.378 1,3  °/o sucrose/100 kg product  f 1,175 5,9 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content ofthe addedwhey. No L 347/24 Official Journal of the European Communities 16 . 12 . 91 PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o I 153,8 22-5 7432 o 153,8 I 22-5 7434 C) 6,6 22-5 7587 o 153,8 l 22-5 7588 0) I 6,6 2204 21 29 22-6 7438 o 107,8 \ 22-6 7439 o I 107,8 22-6 7441 C) 6,6 22-6 7589 o 107,8 22-6 7590 o I 6,6 2204 21 35 22-8 7449 o \ l 153,8 22-8 7451 C) 6,6 22-8 7591 o 153,8 22-8 7592 o 6,6 2204 21 39 22-9 7455 0 107,8 22-9 7457 C) I 6,6 22-9 7593 o 107,8 I 22-9 7594 C) 6,6 2204 29 10 22-3 7426 0) 6,6 2204 29 25 22-11 7478 o 153,8 22-11 7479 o. 153,8 22-11 7480 o l 153,8 22-11 7481 o 153,8 22-11 7483 o 6,6 22-11 7595 O 153,8 22-11 7596 C) 6,6 2204 29 29 22-12 7487 o 107,8 22-12 7488 o l 107,8 22-12 7490 o 6,6 \ 22-12 7597 o 107,8 22-12 7598 o 6,6 2204 29 35 22-14 7498 o 153,8 l 22-14 7499 o l 153,8 22-14 7518 C) 6,6 22-14 7599 O I 153,8 16 . 12. 91 Official Journal of the European Communities No L 347/25 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 C) 6,6 \ 2204 29 39 22-15 7524 0 I 107,8 l 22-15 7526 C) 6,6 22-15 7618 o 107,8 22-15 7619 C) I I 6,6 I (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. No L 347/26 Official Journal of the European Communities 16 . 12 . 91 PART 7 SECTOR SUGAR Monetary compensatory amounts I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I IIl I  100 kg  ' 1701 11 10 17-5 7334 o 98,73 489,6 17-5 7335 98,73 \ 489,6 1701 11 90 17-5 7334 C) 98,73 489,6 17-5 7335 II 98,73 489,6 1701 12 10 17-5 7334 o 98,73 l 489,6 17-5 7335 98,73 l 489,6 1701 12 90 17-5 7334 o 98,73 489,6 17-5 7335 II 98,73 489,6 1701 91 00 17-6 7337 o 117,50 587,8 1701 99 10 17-7 7340 l 117,50 587,8 1701 99 90 17-7 7340 \ 117,50 587,8 I IIII  100 kg of dry matter  1702 30 10 17-8 7341 Il 102,25 l 587,8 1702 40 10 17-8 7341 II 102,25 587,8 1702 60 10 17-8 7341 l 102,25 I 587,8 I II  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 C) 1,175 5,878 17-10 7346 o l 1,175 5,878 17-10 7347 o 1,175 \ 5,878 II \  100 kg of dry matter  1702 90 30 17-8 . 7341 102,25 587,8 IlIlII\  % sucrose content and 100 kg net  1702 90 60 17-11 7349 0 1,175 5,878 17-11 7350 o 1,175 5,878 17-11 7351 o 1,175 5,878 1702 90 71 17-12 7353 C) 1,175 5,878 1702 90 90 17-10 7345 o 1,175 l 5,878 17-10 7346 o I 1,175 5,878 17-10 7347 o 1,175 5,878 I I IlIl  100 kg of dry matter  2106 90 30 21-5 7419 Il 102,25 l &lt; 587,8 l ¢ \  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 o 1,175 5,878 21-6 7424 o 1,175 5,878 21-6 7425 o 1,175 I 5,878 16 . 12 . 91 Official Journal of the European Communities No L 347/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (}) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation {EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in tne case of exports. No L 347/28 Official Journal of the European Communities 16 . 12. 91 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In 100 kg ­ 458,28 613,22 1 561,1 1 736,8 2 458,2 1 561,1 1 736,8 2 458,2 458,28 613,22 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 2050 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 » » 7632 » 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 16. 12 . 91 Official Journal of the European Communities No L 347/29 Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 No L 347/30 Official Journal of the European Communities 16 . 12. 91 Positive Negative Germany Spam Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ - 100 kg ­ 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505*10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 776,0 16. 12. 91 Official Journal of the European Communities No L 347/31 Positive Negative CN code Table Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  Additional code Notes 7036 7037 \ 7040 I 7041 \ 7042 I 7043 I 7044 \ 7045 \ 7046 II 7047 II 7048 \ 7049 II 7050 I 7051 7052 7053 II 7055 l 7056 [1 7057 II 7060 \ 7061 II 7062 l 7063 Il 7064 l 7065 II 7066 II 7067 li 7068 7069 II 7070 l 7071 II 7072 7073 II 7075 7076 Il 7077 7080 l 7081 II 7082 l 7083 \ 7084 II 7085 II 7086 l 7087 7088 II 782.7 893.8 999,6 1 147,7 848.1 959.2 1 065,0 1 213,1 795.3 922,3 1 033,4 1 139,2 875,5 1 002,5 1 113,6 1 170,9 1 297,9 1 409,0 1 514,8 1 662,9 1 236,3 1 363,3 1 474,4 1 580,2 1 728,3 1 310,5 1 437,5 1 548,6 1 654,4 1 390,7 1 517,7 1 628,8 2 279,3 2 406,3 2 517,4 2 623,2 2 771,3 2 344,7 2 471,7 2 582,8 2 688,6 623,94 649,32 671,53 692,68 . 722,29 635,32 660,70 682,91 704,06 No L 347/32 Official Journal of the European Communities 16 . 12 . 91 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 648,24 673,62 695,83 662,20 687,58 2 418,9 2 545,9 2 657,0 2 499,1 2 626,1 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 C) C) o C) o o o C) o o o o o o o o o 0) C) C) o c&gt; C) (') o (l) o (l) C) o C) o o o o C) C) C) o C) 790,1 855,5 781,6 862,2 973,3 1 079,1 1 227,2 800,6 16. 12. 91 Official Journal of the European Communities No L 347/33 Positive Negative Germany Nether ­ lands Spam Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Addiuonalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ 100 kg  927,6 1 038,7 1 144,5 1 292,6 874,8 1 001,8 1 112,9 1 218,7 955,0 1 082,0 1 193,1 1 250,4 1 377,4 1 488,5 1 594,3 1 742,4 1 315,8 1 442,8 1 553,9 1 659,7 1 807,8 1 390,0 1 517,0 1 628,1 1 733,9 1 470,2 1 597,2 1 708,3 2 358,8 2 485,8 2 596,9 2 702,7 2 424,2 2 551,2 2 662,3 2 768,1 2 498,4 2 625,4 2 736,5 2 578,6 2 705,6 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 C) o C) o C) o C) o C) C) o o C) C) o o C) 0) C) o o C) C) 0) o o o (') C) C) o o o C) o c&gt; C) C) O C) C) n (') C) n 643,08 668,46 690,67 711,82 654,46 679,84 702,05 723,20 667,38 692,76 714,97 681,34 706,72 772,8 878,6 No L 347/34 Official Journal of the European Communities 16 . 12 . 91 Positive Negative Denmark Italy France Greece Ireland CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pa Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg ­ 1 026,77204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 0) C) C) 0) O C) o C) C) C) C) c&gt; o C) C) C) C) o C) C) o (l) C) O C) O C) C) o (l) C) O C) 0) C) C) C) o o C) C) C) C) C) 838.2 944,0 1 092,1 801.3 912.4 1 018,2 881.5 992.6 834,9 961,9 1 267,4 1 394,4 1 505,5 1 611,3 1 759,4 1 332,8 1 459,8 1 570,9 1 676,7 1 824,8 1 407,0 1 534,0 1 645,1 1 750,9 1 487,2 1 614,2 838,9 950,0 1 055,8 1 203,9 777,3 904,3 1 015,4 1 121,2 1 269,3 851,5 978,5 1 089,6 1 195,4 16. 12 . 91 Official Journal of the European Communities No L 347/35 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 465,55 476,93 460,24 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 0) C) C) o o C) C) o 0) o C) C) C) o C) C) C) C) C) o o C) (l) o o (l) C) o C) C) C) C) C) O C) C) C) C) C) o C) C) C) C) (') 931,7 1 058,7 1 169,8 1 012,1 1 139,1 1 373,5 1 500,5 1 611,6 1 717,4 1 865,5 1 438,9 1 565,9 1 677,0 1 782,8 1 930,9 1 513,1 1 640,1 1 751,2 1 857,0 1 593,3 1 720,3 1 673,7 887,3 1 014,3 1 125,4 1 231,2 1 379,3 952,7 1 079,7 1 190,8 1 296,6 1 444,7 1 026,9 1 153,9 1 265,0 1 370,8 1 107,1 1 234,1 1 345,2 1 187,5 1 314,5 1 463,9 1 590,9 1 702,0 1 807,8457,19 No L 347/36 Official Journal of the European Communities 16 . 12. 91 Positive Negative Ireland CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  486,80 468,57 460,34 C&gt; 0) O O C) O o C) o C) o C) C) C) C) o C) C) C) C) O C) O C) C) o o C) C) (l) C) o o C) C) o C) o o o o C) O o C) 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 1 955,9 1 529,3 1 656,3 1 767,4 1 873,2 1 603,5 1 730,5 1 841,6 1 683,7 1 810,7 1 025,6 1 152,6 1 263,7 1 369,5 1 517,6 1 091,0 1 218,0 1 329,1 1 434,9 1 583,0 1 165,2 1 292,2 1 403,3 1 509,1 1 245,4 1 372,4 1 483,5 1 325,8 1 452,8 1 544,8 1 734,3 1 782,9 1 888,7 2 036,8 1 610,2 1 737,2 1 848,3 1 954,1 1 684,4 1 811,4 1 922,5 1 764,6 1 891,6 1 549,3 1 676,3 474,09 503,70 464,32 485,47 455,03 477,24 468,99 16 . 12 . 91 Official Journal of the European Communities No L 347/37 Negative IrelandUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl 100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7602 o  7603 o 467,39  7604 C) 497,00  \ 7605 o   7606 o   Il 7607 o 457,62  Il 7608 o 478,77  I 7609 C) 508,38  l 7610 o   7611 o   Il 7612 o 470,54  l 7613 o 491,69  II 7615 (l)   l 7616 o 462,29  II 7620 C)   II 7700 0 I   l 7701 o 474,81  7702 (') I 497,02  1 7703 o 518,17  7705 o 460,81  II 7706 o 486,19  Il 7707 C) 508,40  Il 7708 o 529,55  l 7710 o 473,73  Il 7711 C) 499,11  II 7712 0 521,32  II 7715 (l) 487,69  7716 o 513,07  l 7720 o   || 7721 o   II 7722 0 \   Il 7723 C) 470,58  II 7725 (')  '  II 7726 C)   II 7727 0) 460,81  I 7728 o 481,96  II 7730 o   7731 o   \ 7732 o 473,73  \ 7735 (l)   I 7736 (') 465,48  \ 7740 (l) 516,65  I 7741 o \ 542,03  I 7742 o 564,24  \ 7745 o 528,03 1 787,4 1 893,2 2 041,3 1 614,7 1 741,7 1 852,8 1 958,6 2 106,7 1 688,9 1 815,9 1 927,0 2 032,8 1 769,1 1 896,1 1 849,5 1 786,0 1 913,0 2 024,1 2 129,9 1 851,4 1 978,4 2 089,5 2 195,3 1 925,6 2 052,6 2 163,7 2 005,8 2 132,8 1 669,9 1 796,9 1 908,0 2 013,8 1 735,3 1 862,3 1 973,4 2 079,2 1 809,5 1 936,5 2 047,6 1 889,7 2 016,7 2 147,1 2 274,1 2 385,2 2 212,5 No L 347/38 Official Journal of the European Communities 16. 12 . 91 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg  2 339,5 2 450,6 2 286,7 2 413,7 2 624,2 2 751,2 2 862,3 2 689,6 2 816,6 2 763,8 2 890,8 955,9 1 082,9 3 101,3 3 228,3 3 166,7 3 293,7 1 471,1 1 598,1 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc \ 7746 c&gt; I 553,41 l 7747 C) l 575,62  7750 C) 540,95  Il 7751 o II 566,33 7758 lIl  \\ 7759 Il  7760 C) I-I 631,46  I 7761 c&gt; Il 656,84  Il 7762 C) 679,05  li 7765 C) 642,84 , Il 7766 o 668,22 7768 lil  II 7769 liIl   l 7770 (') 655,76  l 7771 o Il 681,14 II 7778 vlIl 7779 li  Il 7780 C) 746,27  Il 7781 o l 771,65  Il 7785 C) l 757,65  II 7786 0) l 783,03  II 7788   Il 7789 II   l 7798 C)   II 7799 C) l   . li 7800 Ill 888,90  Il 7801 Il 914,28  l 7802 l 936,49  l 7805 900,28  II 7806 lil 925,66 li 7807 li 947,87  7808 C) \   li 7809 o   II 7810 II 913,20  \\ 7811 l 938,58  li 7818 O   \\ 7819 C)  __ . li 7820 C) l 908,04  7821 C) l 933,42  l 7822 o Il 955,63  7825 C) l 919,42  II 7826 C) l 944,80  li 7827 C) 967,01  7828 o   7829 C)  3 247,2 3 374,2 3 485,3 3 312,6 3 439,6 3 550,7 3 386,8 3 513,8 1 035,4 1 162,4 3 326,7 3 453,7 3 564,8 3 392,1 3 519,1 3 630,2 1 550,6 1 677,6 No L 347/3916 . 12 . 91 Official Journal of the European Communities Positive Negative Germany Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  932,34 957,72 3 466,3 3 593,3 1 567,6 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O C) O O O O C) C) o C) C) C) 0 C) 0 C) C) o C) o C) o o 0) c&gt; c&gt; o C) o C) C) C) c&gt; C) C) o o C) C) o o o o C) C) 757,1 822,5 No L 347/40 Official Journal of the European Communities 16. 12. 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ IrlDM F1 Pta Esc 100 ke ­ 863,1 780.4 928.5 854,6 829,0 798,3 768,2 874,0 1 022,1 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 0 0) O C) O O (') 0 o 0 o 0 C) O n o o C) o C) C) C) C) C) o C) C) C) n o o o o n o o (l) o o o o C) o C) o 833.6 939,4 1 087,5 796.7 907.8 1 013,6 876.9 988.0 830,3 957,3 768,7 895,7 1 006,8 1 112,6 1 260,7 834.1 961,1 1 072,2 1 178,0 1 326,1 908,3 No L 347/4116 . 12.91 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Put Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl 100 kg ­ 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 l) -1) ') l) l) ') ') l) ') *&gt; ') ') ') l) ') l) l) ') ') l) 1 035,3 1 146,4 1 252,2 988,5 1 115,5 1 226,6 1 068,9 1 195,9 1 192,8 1 319,8 1 430,9 1 536,7 1 684,8 1 258,2 1 385,2 1 496,3 1 602,1 1 332,4 1 459,4 1 570,5 1 412,6 1 539,6 Amounts to be deducted 51xx \ 10,08 40,8  52xx \ 21,31 86,2  Il 53xx \ 34,10 137,9  II 54xx \ 47,13 190,5  l 55xx I 67,21 271,7  56xx \ 97,46 394,0  Il 570x I 151,23 611,4  57 lx l 151,23 611,4  l 572x \ 211,72 855,9  573x \ 211,72 855,9  Il 574x II 272,21 1 100,5  Il 5750 \ 272,21 1 100,5  Il 5751 l 272,21 1 100,5  Il 5760 I 332,70 1 345,0  l 5761 \ 332,70 1 345,0  l 5762 \ 332,70 1 345,0  Il 5765 I 332,70 1 345,0  \\ 5766 \ 332,70 1 345,0  5770 l 332,70 1 345,0  5771 \ 332,70 1 345,0 Official Journal of the European Communities 16. 12. 91No L 347/42 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l \ \ \ l  100 kg   \ 5780 l \ 393,19 1 589,6  5781 393,19 1 589,6  \ 5785 Il 393,19 1 589,6  5786 393,19 1 589,6  579x ll 10,08 40,8   l 5808 IIl 10,08 40,8  Il 5809 Il 10,08 40,8  5818 Ill 10,08 40,8  5819 10,08 40,8  II 582x l 10,08 40,8  II 5830 Il 10,08 40,8  Il 5831 IIl 10,08 40,8  5838 21,31 86,2  584x IIl 21,31 86,2  II 585x IlII 21,31 86,2  Il 586x 34,10 137,9  || 587x ll 34,10 137,9  II 590x IIIl 47,13 190,5  \\ 591x IIl 47,13 190,5  Il 594x IIl 67,21 271,7  li 595x lil 67,21 271,7  l 596x l 97,46 394,0   l 597x 97,46 394,0   II 598x Il 151,23 611,4  li 599x liII 151,23 611,4 Amounts to be deducted 61xx 8,84 35,4  I 62xx \ 18,70 74,8  || 63xx l 29,91 119,7  \ 64xx 41,35 165,4  l 65xx II 58,97 235,9  I-I 66xx 85,50 342,0  II 670x 132,67 530,7  67 lx l 132,67 530,7  672x 185,74 743,0  Il 673x II 185,74 743,0  || 674x l 238,81 955,3  II 6750 l 238,81 955,3  6751 l 238,81 955,3  I 6760 l 291,88 1 167,6  II 6761 II 291,88 1 167,6  II 6762 l 291,88 1 167,6  6765 \ 291,88 1 167,6 16. 12 . 91 Official Journal of the European Communities No L 347/43 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 291,88 291,88 291,88 344,95 344,95 344,95 344,95 8,84 8,84 8,84 8,84 8,84 8,84 8,84 8,84 18,70 18,70 18,70 29,91 29,91 41,35 41,35 58,97 58,97 85,50 85,50 132,67 132,67 1 167,6 1 167,6 1 167,6 1 379,9 1 379,9 1 379,9 1 379,9 35,4 35,4 35,4 35,4 35,4 35,4 35,4 35,4 74,8 74,8 74,8 119,7 119,7 165,4 165,4 235,9 235,9 342,0 342,0 530,7 530,7 v No L 347/44 Official Journal of the European Communities 16 . 12. 91 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 16 . 12.91 Official Journal of the European Communities No L 347/45 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal __ __ 1,011 __ __ I-l . 1,042 __ 0,984  Milk and milk products   1,011 __ __ 1,042 __ 0,984 I -  Pigmeat I--I I-II-II-II--II-I I-l I -  Sugar   1,011     1,042  0,988  Cereals  1,011     1,042 __ 0,988  Eggs and poultry and albumins I--l I-II-I 1,010   Wine  lIllIl 1,010 I-II -  Processed products (Regulation (EEC) No 3033/80): l \ \ \ I  to be applied to charges   1,011     1,042  0,984  to be applied to refunds : IllIIIllIlllIIIl  cereals   1,011     1,042 '  0,988  milk   1,011     1,042  0,984  sugar   1,011     1,042  ' 0,988  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector I -l